Citation Nr: 0634972	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for diverticulosis.

2.  Entitlement to a compensable (initial) rating for 
service-connected carcinoma of the colon.

3.  Entitlement to a compensable (initial) rating for 
service-connected abdominal scar. 

4.  Entitlement to service connection for a disability 
manifested by cramping of the legs.

5.  Entitlement to service connection for a disability 
manifested by vertigo.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis due to mustard gas exposure.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1944 to July 1946 
and March 1947 to April 1954.  He had additional service in 
the Army Reserves from July 1946 to March 1947 and from April 
1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2002, 
April 2003, and November 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the November 2004 Statement of the Case 
(SOC) shows that the RO decided that new and material 
evidence had been associated with the claims file and 
therefore reopened the previously disallowed claim for 
service connection for residuals of mustard gas exposure to 
include bronchitis but denied the claim on the merits.  The 
Board notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the mustard 
gas exposure and bronchitis claim.  

In December 2004, the veteran withdrew his request for a 
travel Board hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  There is competent medical opinion evidence of record 
that indicates that the veteran's currently diagnosed 
diverticulosis with diverticulitis is not causally related to 
his carcinoma of the colon; the evidence further shows that 
no complaints or findings referable to diverticular disease 
are documented in service and that the first medical evidence 
of diverticulosis is dated several years after the veteran's 
discharge from service.  

2.  The medical evidence of record shows that it has been 
well in excess of six months since the veteran's surgery for 
carcinoma of the colon and that there has been no local 
recurrence of the colon cancer.

3.  The medical evidence of record shows that the veteran's 
service-connected abdominal scar causes abdominal pain but 
does not measure an area exceeding 12 square inches or 77 
square centimeters.  

4.  There is competent medical opinion evidence of record 
that indicates that the veteran's complaints of cramping of 
the legs are not causally related to his carcinoma of the 
colon; the evidence further shows that no complaints or 
findings referable to legs cramps are documented in service 
and that the first medical evidence of symptomatic complaints 
is dated several years after the veteran's discharge from 
service.  

5.  There is competent medical opinion evidence of record 
that indicates that the veteran's currently diagnosed vertigo 
is not causally related to his carcinoma of the colon; the 
evidence further shows that no complaints or findings 
referable to vertigo are documented in service and that the 
first medical evidence of chronic vertigo is dated several 
years after the veteran's discharge from service.  

6.  By an unappealed decision dated in June 2001, the Board 
denied the veteran's claim of entitlement to service 
connection for residuals of mustard gas exposure, to include 
bronchitis.

7.  Evidence submitted subsequent to the June 2001 Board 
decision is duplicative, cumulative, or redundant of the 
evidence of record at the time of the last final denial of 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection of bronchitis 
due to mustard gas exposure.

8.  The veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; the competent evidence 
of record shows that the veteran is not otherwise 
unemployable by reason of service-connected disabilities.

  
CONCLUSIONS OF LAW

1.  Diverticulosis is not proximately due to or the result of 
the service-connected carcinoma of the colon or was not 
otherwise incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2006).

2.  The criteria for a compensable (initial) rating for 
service-connected carcinoma of the colon have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7343 (2006).

3.  The criteria for a higher initial rating of 10 percent, 
and not higher, for service-connected abdominal scar have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 
(2006).

4.  A disability manifested by cramping of the legs is not 
proximately due to or the result of the service-connected 
carcinoma of the colon or was not otherwise incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2006).

5.  A disability manifested by vertigo is not proximately due 
to or the result of the service-connected carcinoma of the 
colon or was not otherwise incurred in or aggravated during 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2006).

6.  The June 2001 Board decision is final.  38 U.S.C.A. §§ 
7104(b), 7266 (West 1991); 38 C.F.R. § 19.104 (2001).  

7.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bronchitis due 
to mustard gas exposure is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156, 3.159 (2006).  

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.341(a), 
4.1, 4.15, 4.16 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in September 2002, 
October 2003, and December 2004, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The September 2002, October 
2003, and December 2004 VCAA notices advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits including service 
connection secondary to a service-connected disability.  The 
September 2002 VCAA notice advised the veteran of what the 
evidence must show to reopen the previously disallowed claim 
for service connection of residuals of mustard gas exposure 
to include bronchitis.  The notice specifically noted that 
the veteran needed to submit new and material evidence and 
outlined the requirements for service connection.  In 
addition, an informational letter of the same date was 
provided to the veteran.  The informational letter was 
designed to procure information from the veteran that would 
establish proof of mustard gas exposure, the clear basis of 
the Board's prior final denial rendered in June 2001.  The 
December 2004 VCAA notice advised the veteran of what the 
evidence must show to establish a higher disability rating 
and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Lastly, the December 2004 VCCA notice specifically requested 
that the veteran provide any evidence in his possession that 
pertained to all of the appealed issues in accordance with 
38 C.F.R. § 3.159(b)(1) (2006). 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in December 2004 with respect to the colon 
cancer, abdominal scar, and TDIU claims, and notice that the 
veteran should provide any pertinent evidence in his 
possession, were not given prior to the first AOJ 
adjudication of the claims.  The scar issue, however, was 
reconsidered again in March 2005 and the SOC was provided to 
the veteran.  Additionally, all of the foregoing issues were 
reconsidered again in October 2005 and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
The Board further observes that the notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Indeed, 
the veteran has submitted numerous statements in which he 
sets forth his arguments as to why he is entitled to prevail 
on his claims and he has submitted evidence in support of his 
claims.  Therefore, notwithstanding Pelegrini II, to decide 
the claims would not be prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date with respect 
to the service connection claims and new and material 
evidence claim, and he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the claims for a higher rating and entitlement to TDIU.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection and that the claim 
for service connection of bronchitis due to mustard gas 
exposure should not be reopened, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As for the higher rating and 
TDIU claims denied herein, any question as to the appropriate 
effective date to be assigned is rendered moot.  As for the 
higher rating granted herein, any defect with respect to the 
effective date portion of the notice will be rectified by the 
RO when effectuating the award.  

The Board further observes that in addition to the March 2005 
SOC and October 2005 SSOC, the RO also provided the veteran 
with a copy of the July 2002 rating decision, April 2003 
rating decision, July 2003 SOC, November 2004 SSOC, November 
2004 SOC, and November 2004 rating decision, which included a 
discussion of the facts of the claims, the laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence used to reach the decisions.  The 
Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  Amendment 
to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833 (2003-2006)).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage.  VAOPGCPREC 3-00.  

As the veteran filed the underlying claim for service 
connection of carcinoma of the colon in February 2002, he is 
entitled to consideration of the old and amended schedule.  
The November 2004 rating decision shows that the veteran's 
residual abdominal scar from resection of his colon for 
cancer was assigned a noncompensable evaluation under 
Diagnostic Code 7802 of the amended schedule.  The March 2005 
SOC only listed the amended skin regulation-specifically the 
rating criteria under Diagnostic Code 7802 and 7804.  The RO 
did not cite the old regulation; however, the Board finds by 
the totality of the evidence that the veteran was not 
prejudiced by this omission.  The veteran's only complaint 
with respect to his abdominal scar is abdominal pain.  The 
medical evidence (discussed in detail in Part II) and the 
veteran's complaint show that the only potentially applicable 
diagnostic code under the old schedule is Diagnostic Code 
7804, which assigns a 10 percent rating for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  In the 
November 2004 rating decision and November 2004 SOC, the RO 
advised the veteran that he was not entitled to a compensable 
evaluation in part because his scar was not shown to be 
"tender and painful"-which is the criteria associated with 
the old Diagnostic Code 7804 (the amended Diagnostic Code 
7804 does not include tenderness in the rating criteria).  
Thus, the veteran was essentially advised of the old 
applicable rating criteria and given the opportunity to 
submit argument and evidence to support his claim.  For these 
reasons, the Board finds it unnecessary to remand this issue 
to the RO to cure the defect as this would merely delay 
resolution of this appeal in order to exalt form over 
substance.  It would also be a waste of judicial resources 
with no benefit flowing to the veteran.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (providing that remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  The 
Board further finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  

In regard to VA's duty to assist with respect to the service 
connection, increased rating, and TDIU claims, the Board 
notes that the RO afforded the veteran VA Compensation and 
Pension examinations in July 2002, April 2003, and October 
2004, and obtained medical opinions on the etiology of the 
disorders the veteran claims are related to his service or 
his service-connected colon disability.  The RO obtained VA 
treatment records.  The RO afforded the veteran a local 
hearing before a Decision Review Officer in September 2003.  

As for the veteran's service medical records, only the 
separation examination reports of July 1946 and April 1954 
and an October 1944 induction record (record of immunization) 
are of record.  Prior efforts to obtain the veteran's 
complete service medical records, including reserve records, 
in connection with prior claims show that the National 
Personnel Records Center (NPRC) reported in September 1988 
that the veteran's records were "fire-related," and 
therefore, presumed to have been destroyed in the fire that 
occurred at the NPRC in 1973.  An effort to search for 
alternative records pursuant to information the veteran 
provided in NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) in 1988, 1989, and 1998, shows that 
the NPRC, the U.S. Surgeon General's Office, the U.S. Army 
Reserves, and the Iowa National Guard, indicated that they 
possessed no records or that available records had already 
been forwarded, or available records were forwarded.  
Accordingly, the Board finds that any further efforts to 
obtain the outstanding records would be futile. 38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.     






II.	Service Connection for Diverticulosis and Compensable 
Initial Ratings for  
      Carcinoma of the Colon and Abdominal Scar 

Evidence 

The July 1946 and April 1954 separation examination reports 
showed that no digestive disorder was identified.  

A June 1963 VA treatment record noted that the veteran 
underwent a right direct hernioplasty.  

Records from Dr. R.B. indicated that a report on an April 
1986 colonoscopy and polypectomy noted an impression that 
included mild sigmoid diverticulosis.  Records from Dr. F.S. 
included an April 1986 record in which he reported that the 
veteran had a history of two hernia repairs-one on the right 
side 20 years ago and one 5 years ago on the left side.  The 
physical examination of the abdomen revealed bilateral hernia 
scars.  Dr. F.S. further reported that he saw the veteran a 
year ago at which time the examination revealed 
diverticulosis.  A May 1986 tissue examination report on the 
veteran's colon showed that Dr. R.S. noted a diagnosis that 
included diverticulosis.  In a July 1988 letter, Dr. K.M. 
reported that the veteran underwent surgical removal of a 
portion of his sigmoid colon on May 14, 1986 for 
adenocarcinoma of the sigmoid colon.  An April 1989 
outpatient colonoscopy report from Dr. R.B. noted an 
impression of status-post left colon resection, and no signs 
of recurrent neoplastic tissue.  

The April 1989 VA examination report showed that the veteran 
reported that he had had yearly colonoscopies since his 
surgery with no recurrence of the adenocarcinoma.  

The NA Form 13055 submitted in 1988 and 1989 contained no 
indication from the veteran that he was treated for 
diverticulosis during service.

A July 1994 VA treatment record noted a history that the 
veteran had three hernia operations.  A May 1995 record noted 
that the veteran complained of a burning sensation off and on 
in his chest area and sharp pains in his left abdomen that 
came and went.  The examiner noted an impression of recurrent 
epigastric pain.  An October 1995 record showed that the 
veteran complained of diarrhea.  A January 1996 radiology 
report noted that the veteran complained of increased 
abdominal pain.  The radiologist noted an impression of 
negative examination of the right upper quadrant and 
bilateral renal cysts.  A January 1996 record noted that the 
veteran complained of diarrhea present for the past five 
days.  He also complained of stomach pain.  The examiner 
noted an impression of gastritis.  A September 1997 VA record 
noted that the veteran's medical history was significant for 
chronic diverticulitis.  A September 1997 record (private 
record) noted that the veteran's weight loss and change in 
bowel habits had been troublesome over the past several 
months.  Prior to this, however, he noted a mild cramping 
abdominal discomfort, located in the center of his abdomen.  
He did have complaints of abdominal discomfort and was 
hospitalized at VA in May.  At that time, a right upper 
quadrant ultrasound revealed cholelithiasis, air in the 
gallbladder, a renal cyst, and an unremarkable-appearing 
pancreas.  An abdominal film revealed an air-fluid level and 
a normal gas pattern.  Over the past one and one-half to two 
months, the veteran had noted constipation alternating with 
diarrhea.  He denied any past history of constipation or 
diarrhea.  It was noted that the veteran had not smoked 
cigarettes in six years.  A computerized tomography (CT) scan 
of the abdomen revealed probable steatosis, old granulomatous 
disease, and pleural fluid collection versus right lower lobe 
pleural thickening.  The examiner noted that some of the 
veteran's symptoms might be related to biliary tract disease.  
Another September 1997 record noted that the veteran denied 
that he had abdominal pain.  

Records from Dr. R.B. included a September 1997 record that 
noted that the veteran was scheduled for a colonoscopy at 
which time he complained about his bowel movements.  He 
maintained that his abdominal pain started in May.  It was 
noted that the veteran was evaluated at the VA clinic and had 
documented cholelithiasis on ultrasound.  The examiner, 
however, noted a diagnostic impression of "possible 
pneumonitis" and fever.  A September 1997 radiology report 
noted an impression of nonspecific bowel-gas pattern.  An 
October 1997 record noted that the veteran complained of 
abdominal discomfort.  A radiology report on an air-contrast 
upper gastrointestinal noted an impression of normal air-
contrast upper gastrointestinal (GI) and normal small bowel 
follow-through.  

VA treatment records dated in August 1998 and September 1998 
showed that the veteran complained of changes in his bowel 
movements.  He complained of diarrhea, constipation, and 
stomach cramps.  The examiner noted an impression of 
constipation and chronic cholecysitis.  A December 1998 
record noted that the veteran had acid reflux.  A December 
1998 operation report noted that the veteran had documented 
cholelithiasis on a right upper quadrant ultrasound after he 
presented with abdominal pain in May 1997.  His abdominal 
pain persisted over the next few months and he presented 
locally in September 1997 with e. coli sepsis.  He underwent 
a laparoscopic cholecystectomy.  The postoperative diagnosis 
was cholecystitis.  Another December 1998 record noted the 
prior surgery and indicated that the physical examination 
revealed well-healed tender sites.  A March 1999 record noted 
a diagnosis of mild chronic gastritis from a biopsy of the 
stomach.  

In December 2000, the veteran testified at the Board that his 
stomach had been giving him problems for a long time, 
suggesting its onset was in service.  In response to the 
question regarding symptoms related to his stomach problems, 
he reported that he experienced nausea and vomiting that was 
later diagnosed as diverticulitis.  

A March 2001 VA record noted that the veteran complained of 
occasional abdominal pain.  An October 2001 VA record noted 
that the veteran reported that he had not had any change in 
his bowel movements.  A June 2002 VA record noted that the 
veteran had active bowel sounds and tenderness in both of his 
lower quads.  His rectal was tender high in the pelvis.  A 
June 2002 record noted that the veteran complained of cramps 
in his abdomen.  The physical examination revealed active 
bowel sounds of the abdomen.  There was tenderness in both 
lower quads.  The staff physician noted that he suspected 
that the veteran had mild diverticulitis.  A June 2002 record 
noted that the veteran's new complaint was a change in bowel 
habits; his stools were now much more frequent (three to four 
times daily) versus once daily.  

Records from Dr. R.B. dated in July 2002 noted that the 
veteran underwent a colonoscopy in connection with a two 
month history of change in his bowel habits and some 
intermittent upper abdominal discomfort.  Dr. R.B. reported 
an impression of essentially normal colonoscopy to the cecum 
in a patient who was status post left colon resection.  A 
July 2002 record noted that a physical examination revealed a 
well-healed surgical scar in the mid and lower abdomen in the 
midline.  There was very mild tenderness in the upper abdomen 
without localization.  There were no masses or 
hepatosplenomegaly.  His bowel sounds were normoactive.  

The July 2002 VA examination report noted that the examiner 
reviewed the claims file.  The examiner discussed the 
veteran's history of resection of a portion of his colon and 
upper rectum.  The examiner noted that the veteran had a 90 
pack a year history of tobacco use.  The veteran reported 
that until approximately three or four months ago, he had 
regular bowel movements approximately once per day.  This had 
changed to approximately three bowel movements per day more 
recently.  He denied that he experienced melena.  It was 
noted that the veteran was evaluated by Dr. V., who felt that 
the veteran had diverticulitis and previous examinations had 
revealed diverticulae in the colon.  He was treated with an 
antibiotic for several days, which had not altered the bowel 
movement pattern.  His weight had remained stable and he 
denied nausea or vomiting.  The examination revealed a soft 
and slightly protuberant abdomen.  There was diffuse 
tenderness in the left lower quadrant and slight tenderness 
over the right upper quadrant.  His bowel sounds were 
hypoactive but present.  The rectal examination was deferred 
but the examiner noted that a June 2002 rectal examination 
was unremarkable and negative for occult blood and that 
follow-up occult blood testing had been negative times three.  
The examiner noted impressions of colonic malignant polyp, 
resected in May 1986 without evidence of recurrence to date 
and diverticulosis.  

An August 2002 VA record noted that the veteran reported that 
his bowel movements were better.  It was noted that the 
veteran's colonoscopy showed diverticular disease but no 
polyps.  It was further noted that he finished his levoquin 
in late June for diverticulitis which helped his cramping.  
The physical examination of the abdomen revealed no 
tenderness or masses and no edema.  The examiner noted an 
assessment of diverticulosis.  

In an August 2002 statement, the veteran maintained that a 
recent colonoscopy revealed an inflammation.  

A September 2002 VA record noted that the veteran complained 
of a change in his bowel habits.  An October 2002 VA record 
showed that the veteran reported that he was starting to have 
loose stools again, which started three to four weeks ago.  
The examiner noted an assessment of diverticulosis-with 
diverticulitis.  A January 2003 VA record noted that the 
physical examination of the abdomen revealed no tenderness or 
masses.  The examiner noted an assessment of diverticulosis.  

The April 2003 VA examination report noted that the examiner 
reviewed the claims file.  The veteran reported that he had 
been advised that he had been "cured" from colon cancer.  
He also reported that he was advised that a colonoscopy 
performed last year showed no signs of recurrent colon 
cancer.  The veteran complained of cramping abdominal pain.  
He indicated that his weight had been stable, and he denied 
any nausea or vomiting.  He reported that over the last year, 
he would have a normal bowel movement in the morning, and 
then he would have two or three loose bowel movements later 
in the day.  He denied any fistulas and denied having any 
blood in his stools.  

On physical examination, the veteran did have some 
generalized abdominal pain with no rebound, guarding, or 
peritoneal signs.  He was currently being treated with 
Lansoprazole.  The veteran's abdomen was rounded and soft.  
He had a 16-centimeter vertical well-healed scar from the 
colon resection.  There was no depression or tenderness to 
palpation of the scar.  The examiner noted that the veteran 
had some very mild generalized complaints of tenderness when 
he felt the abdomen, but the examiner maintained that there 
were no peritoneal signs.  The veteran declined a rectal 
examination.  The examiner noted assessments of history of 
cancer of the colon with residual scar, diverticulosis, and 
diarrhea.  The examiner commented that after reviewing the 
veteran's records and doing a history and physical 
examination, he found that the veteran's bowel symptoms of 
abdominal cramping and loose stools were less likely than not 
to be residuals of the colon cancer because the veteran 
stated that he had a colonoscopy less than one year ago that 
was normal.  The examiner added that the veteran's symptoms 
had developed over the last year.  The examiner concluded 
that it was most likely that the veteran's symptoms were 
either due to the veteran's diabetes or due to irritable 
bowel syndrome. 

A September 2003 VA record noted that the veteran complained 
of lower abdominal pain.  The physical examination revealed 
some tenderness in the right lower abdomen and groin area.  
The examiner noted an assessment of lower abdominal pain.  
The examiner also noted possible diverticular and urinary 
tract infection, although for the latter, he noted that the 
veteran's symptoms did not seem compatible with this.  

At the September 2003 RO hearing, the veteran testified that 
Dr. K. advised him that his diverticulitis and stomach cramps 
were due to his colon cancer.

A November 2003 VA record noted that the CT report showed 
acute diverticulitis.  Dr. S.P. noted that Dr. B. indicated 
that some of the veteran's pain was chronic.  A November 2003 
record noted that the veteran continued to have lower 
abdominal pain.  His loose bowel movements were unchanged.  
The examiner noted an assessment of divertic disease.  

A December 2003 pathology report (Genesis Medical Center, Dr. 
B.) noted that the veteran complained of lower abdominal pain 
and diarrhea and that he had a history of colon cancer.  From 
a colon biopsy, the pathologist diagnosed small hyperplastic 
polyp, no significant inflammation identified.  

A February 2004 VA record noted that the veteran probably had 
irritable bowel syndrome.  A February 2004 record noted that 
the December 2003 colonoscopy was normal.  A July 2004 record 
noted that the veteran complained of chronic abdominal pain 
and he reported that an extensive work-up with Dr. B. was 
normal.  A July 2004 record noted that it was possible that 
the veteran's abdominal pain was from irritable bowel 
syndrome.  
An October 2004 VA examination report noted that the examiner 
reviewed the claims report.  The examiner noted that the 
veteran had had a routine colonoscopy follow-up with no 
evidence of recurrence of colon cancer.  Reports indicated CT 
scans had shown diverticular disease of the colon.  The 
veteran complained of soreness in his lower abdomen primarily 
on arising first thing in the morning that improved through 
the day.  He continued to complain of cramping pain in his 
abdomen, which was relieved with bowel movements.  The 
physical examination revealed a soft, slightly protuberant 
abdomen, with normal bowel sounds present.  No organomegaly 
was appreciated.  There was diffuse tenderness in the lower 
quadrants bilaterally.  The examiner noted an impression of 
status post colon cancer without evidence of recurrence.  The 
examiner indicated that the veteran continued with symptoms 
of irritable bowel syndrome.  The examiner provided an 
impression of findings of diverticular disease that the 
veteran reported had been present since the 1960s.  The 
examiner opined that it was less likely as not that 
diverticular disease was a complication of colon cancer.  

In a December 2004 statement and April 2005 statement (VA 
Form 9), the veteran reported that his scar was 16 
centimeters.  He also reported that he had scars from three 
hernia repairs in the lower stomach and a gall bladder 
removal.  

An April 2005 VA treatment record showed Dr. S.P. noted that 
the veteran's chronic abdominal pain was secondary to 
adhesions and scar tissue related to colon surgery in 1986.  
Dr. S.P. indicated that she discussed the veteran's case with 
his local gastrointestinal doctor, Dr. B.  In an April 2005 
letter, Dr. S.P. reported that she evaluated the veteran that 
day and multiple times in the past for chronic diffuse 
abdominal pain.  Dr. S.P. maintained that the veteran's pain 
was related to adhesions and scar tissue from his colon 
cancer surgery in 1986 and to diverticulosis.  

A July 2005 VA treatment record noted that a physical 
examination revealed mild diffuse tenderness of the abdomen.  

In a November 2005 statement, the veteran reported that his 
abdominal scar was large, "hard and not painful," and 
oblong.  He reported that he had had three "hernia 
operations, and with the other operations [he had] lost most 
of [his] stomach muscles."  

Service Connection for Diverticulosis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The medical evidence shows that the veteran is currently 
diagnosed with diverticulosis with diverticulitis manifested 
in part by abdominal pain and cramping and bowel 
disturbances.  The medical opinion evidence of record 
indicates that the veteran's chronic diverticulitis is not a 
residual of his colon cancer.  Both the April 2003 and 
October 2004 VA examiners determined that the veteran's 
irritable bowel symptoms of abdominal cramping and loose 
stools were less likely than not to be residuals of colon 
cancer.  The VA examiners' opinions are based on a review of 
the veteran's claims files and examination of the veteran.  
There is no competent medical opinion to the contrary.  While 
the veteran testified at the September 2003 RO hearing that 
Dr. K. advised him that his diverticulitis was due to his 
colon cancer, no such statement from Dr. K. to that effect is 
of record.  The veteran's recitation of Dr. K.'s statement 
does not constitute a competent medical opinion.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In addition, 
the veteran's personal belief that a relationship exists 
between his diverticulitis and his colon cancer is not 
sufficient to support an award of service connection.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494-95.  Thus, the Board finds the VA examiners' 
unfavorable opinions dispositive on the medical question of 
whether the veteran's diverticulitis is a residual of his 
colon cancer.  Accordingly, service connection for 
diverticulitis as secondary to service-connected carcinoma of 
the colon is not warranted.  

The law also provides that the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.     
§ 3.303 (a) (2006).  The separation examination reports dated 
in July 1946 and April 1954, however, show no complaints or 
findings referable to diverticular disease in service.  
Rather, the first medical evidence of record that shows that 
the veteran has diverticulosis is dated in April 1986 or 
several years after the veteran's discharge from service.  
Accordingly, service connection for diverticulitis is also 
not warranted on a direct basis.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Compensable (Initial) Rating for Carcinoma of the Colon

In a July 2002 rating decision, the RO granted service 
connection for carcinoma of the colon and assigned an initial 
noncompensable evaluation under Diagnostic Code 7343, 
effective March 26, 2002, the effective date of the change in 
the law that added cancer of the colon as a presumptive 
condition under 38 C.F.R. § 3.309(d).  

Under Diagnostic Code 7343, for malignant neoplasms of the 
digestive system, exclusive of skin growths, a rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  38 C.F.R. § 4.114, 
Diagnostic Code 7343 (2006).  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  Id.  If there 
has been no local recurrence or metastasis, rate on 
residuals.  Id. 

The medical evidence shows that the veteran underwent 
surgical removal of a portion of his sigmoid colon in May 
1986 for adenocarcinoma of the sigmoid colon.  It has been 
well in excess of six months since the surgery and 
discontinuance of any follow-up therapeutic procedures.  
Colonoscopies from April 1989 to December 2003 were routinely 
negative for recurrence of the adenocarcinoma, and the 
October 2004 VA examiner indicated that there continued to be 
no evidence of recurrence of the colon cancer.  As there has 
been no local recurrence of the colon cancer, the currently 
assigned noncompensable evaluation is appropriate, and the 
residuals are to be rated under the appropriate diagnostic 
code.  Accordingly, the preponderance of the evidence is 
against the claim, and a compensable (initial) rating under 
Diagnostic Code 7343 for service-connected carcinoma of the 
colon is not warranted. 

Compensable (Initial) Rating for Abdominal Scar 

In a November 2004 rating decision, the RO granted service 
connection for an abdominal scar that resulted from surgical 
treatment for service-connected carcinoma of the colon and 
assigned an initial noncompensable evaluation under 
Diagnostic Code "7802," effective March 26, 2002, for the 
same reason discussed above. 

Pre-August 30, 2002, under Diagnostic Code 7803, a 10 percent 
rating is prescribed for scars, superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Under Diagnostic Code 7804, a 
10 percent rating is prescribed for scars, superficial, 
tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Under Diagnostic Code 
7805, scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, under Diagnostic Code 7802, a 10 
percent rating is prescribed for scars, other than on the 
head, face, or neck, that are superficial and that do not 
cause limited motion and measure an area or areas of 144 
square inches (929 square centimeters) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2006).  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2006).  Under 
Diagnostic Code 7801, a 10 percent rating is prescribed for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and measure an area or areas 
exceeding 6 square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  For an area or areas 
exceeding 12 square inches (77 square centimeters), a 20 
percent rating is prescribed.  Id.  Under Diagnostic Code 
7803, a 10 percent rating is prescribed for scars, 
superficial, unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2006).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2006).  Under 
Diagnostic Code 7804, a 10 percent rating is prescribed for 
scars, superficial, that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  Under 
Diagnostic Code 7805, scars are rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  

As previously discussed, the veteran's primary complaint is 
abdominal pain.  The medical evidence shows that the veteran 
has several scars in his abdominal area-one of which is a 
residual of the surgery he underwent for colon cancer.  The 
July 2002 private treatment record from Dr. R.B. described 
that the physical examination revealed a "well-healed" 
surgical scar.  The April 2003 VA examiner similarly 
described that the scar was "well-healed" absent depression 
or tenderness to palpation of the scar.  While the veteran 
reported that his abdominal scar was not painful, his 
treating physician, Dr. S.P., maintained that the veteran's 
pain was due in part to adhesions and scar tissue from his 
colon cancer.  It appears that Dr. S.P. came to this 
conclusion after discussing the veteran's case with Dr. B., a 
gastrointestinal doctor.  Thus, despite findings that the 
veteran's scar is well-healed, there is evidence that it is 
productive of abdominal pain.  The medical evidence also 
shows that the veteran's abdominal pain is also due to 
nonservice-connected diverticulosis and irritable bowel 
syndrome.  Unless symptoms of service-connected disability 
can be separated from the symptoms of nonservice-connected 
disability, the overall symptomatology must be attributed to 
the service-connected disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  There is no competent medical evidence 
that apportions the amount of pain due to the scar and that 
pain associated with the diverticulosis and irritable bowel 
syndrome.  Therefore, the Board will treat all of the 
veteran's abdominal pain as part of the symptomatology 
associated with his service-connected scar.  Consequently, 
the Board finds that the veteran is entitled to a 10 percent 
rating under the old and new rating criteria of Diagnostic 
Code 7804 for pain associated with the service-connected 
abdominal scar.  

A 10 percent rating is the maximum schedular rating available 
under the old and new rating criteria of Diagnostic Code 
7804.  As noted above, the new rating criteria make a 
distinction between superficial scars and deep scars.  To the 
extent that Dr. S.P.'s description of the abdominal scar as 
being productive of adhesions and scar tissue may be 
construed as evidence of underlying soft tissue damage 
associated with a deep scar, the Board notes that the "16-
centimeter vertical" scar does not measure an area exceeding 
12 square inches or 77 square centimeters-the criteria 
associated with a 20 percent rating under the new rating 
criteria of Diagnostic Code 7801.  Accordingly, the Board 
finds that the veteran is entitled to a 10 percent rating, 
and not higher, for the entire appeal period.  

Staged Rating and Extraschedular Rating

The veteran's service-connected disabilities noted above have 
not been shown to be manifested by greater than the criteria 
associated with the ratings assigned under the designated 
diagnostic code during any portion of the appeal period.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Id.


III.  Service Connection for a Disability Manifested by 
Cramping of the Legs

Evidence 

The July 1946 and April 1954 separation examination reports 
showed that no disorder manifested by cramping of the legs 
was identified.  

The NA Form 13055 submitted in 1988 and 1989 contained no 
indication from the veteran that he was treated for cramping 
of the legs during service.

Records from Dr. F.S. showed that in October 1985, the 
veteran complained of a burning pain along side of his left 
knee that had been present over the course of the past month.  
The physical examination revealed that he was "dull" over 
the entire anterior aspect of the left leg as compared to the 
right, especially the medial aspect.  Dr. F.S. noted an 
assessment of peripheral neuropathy.  An October 1985 record 
showed that on follow-up exam, the veteran reported that his 
peripheral neuropathy was much improved.  He indicated that 
he had only had one episode of a tingling sensation.  Dr. 
F.S. related that he could not find a definite etiology for 
the veteran's problem.  Dr. F.S. noted an assessment of 
peripheral neuropathy of the medial left knee.  

The April 1989 VA examination report showed that the veteran 
complained of occasional cramping in his legs (calves), 
hands, and feet.  

VA treatment records dated beginning in June 1963 showed that 
in April 1994, the veteran complained of having "terrific 
cramps" in his legs at night.  He indicated that his leg 
cramps were intermittent.  A follow-up record dated in April 
1994 noted that the veteran reported that his leg cramps had 
much improved.  Records dated in October 1995 showed that the 
veteran had complaints of intermittent pain in several areas 
that included his feet, calves, and thighs.  He also 
complained of cramps and pain in his knees.  Records dated in 
January 1996 noted that the veteran complained of cramps in 
several areas that included his feet and legs.  The veteran 
was referred for a consultation for complaints of bilateral 
knee pain.  The examiner reported that an x-ray revealed 
minimal degenerative joint disease and he noted an assessment 
of peripatellar pain syndrome, tight hamstrings, and pes 
bursitis.  A January 1996 radiology report, however, noted an 
impression of negative knee films.  Records dated in June 
1996, March 1997, September 1997, December 1997, September 
1998, January 2001, and June 2001, showed that the veteran 
complained of leg cramps.  A July 2001 record showed that the 
veteran complained of worsening bilateral knee pain.  The 
examiner noted an assessment of bilateral patellar 
chondromalacia.  A November 2002 record noted an assessment 
of bilateral chondromalacia, possible mild polymyalgia 
rheumatica.  A July 2003 record showed that the veteran 
complained that he was experiencing frequent leg cramps 
again.  

At the September 2003 RO hearing, the veteran testified that 
Dr. K. believed his cramping in his legs was a residual of 
his colon cancer. 

An October 2004 VA examination report noted that the examiner 
reviewed the claims report.  The veteran complained of a 
cramping sensation in his legs and hands, numbness in his 
feet, and a burning sensation about the knees.  The physical 
examination revealed a slightly positive Romberg sign.  His 
reflexes were absent at the ankles bilaterally.  There was a 
subjective decrease to sensation using vibratory sense at the 
lower extremities and decreased sensory testing with 10-gram 
monofilament extending from the fingertips to the mid 
forearms bilaterally and from the toes to above the knees 
bilaterally.  The examiner noted an impression of diabetes 
mellitus and peripheral neuropathy of the upper and lower 
extremities.  The examiner opined that it was less likely as 
not that the veteran's complaints of a cramping sensation in 
the legs and hands were a complication of his colon cancer 
and more likely as not a complication of his peripheral 
neuropathy.  

A December 2004 VA treatment record showed that Dr. S.P. 
noted that the veteran's leg/sole pain and tingling was 
probably diabetic neuropathy.  



Analysis

The medical evidence of record shows that the veteran's 
complaints of leg cramps and pain have been clinically 
attributed to a nonservice connected disorder-neuropathy.  
The Board finds the October 2004 VA examiner's medical 
opinion persuasive because it is based on a review of the 
claims folders and examination of the veteran.  Dr. S.P. 
similarly concluded that the veteran's complaints were due to 
neuropathy according to the December 2004 VA treatment 
record.  It is also significant that the veteran's earliest 
documented complaints of a burning pain along his left knee 
in October 1985 were suspected at that time to be due to 
neuropathy by Dr. F.S.  While the veteran testified at the 
September 2003 RO hearing that Dr. K. believed his cramping 
in his legs was a residual of his colon cancer, no such 
statement from Dr. K. to that effect is of record.  As 
previously noted, the veteran's recitation of Dr. K.'s 
statement does not constitute a competent medical opinion, 
and the veteran as a layman does not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Thus, the 
Board finds that there is competent unfavorable medical 
opinion evidence of record that is dispositive on the medical 
question of whether the veteran's cramping of the legs is a 
residual of his colon cancer.  Accordingly, service 
connection for cramping of the legs as secondary to service-
connected carcinoma of the colon is not warranted.  

In addition, the Board notes that the separation examination 
reports dated in July 1946 and April 1954 show no complaints 
or findings referable to cramping of the legs in service.  
Rather, the first medical evidence of record that notes the 
veteran's complaints is dated in 1985 or several years after 
the veteran's discharge from service.  Accordingly, service 
connection for cramping of the legs is also not warranted on 
a direct basis.    

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


IV.  Service Connection for a Disability Manifested by 
Vertigo

Evidence 

The July 1946 and April 1954 separation examination reports 
showed that no disorder manifested by vertigo was identified.  

Records from Dr. U. included an October 1954 entry that noted 
that while making guard rounds, the veteran noticed a heavy 
concentration of fumes on the dock.  He reported that he felt 
at that time several symptoms that included vertigo.  He 
currently complained of only a slight irritation of the nose.  
Dr. U. noted that no treatment was indicated at that time.  

Records from Dr. F.S. included an April 1986 record in which 
he reported that the veteran complained of an occasional 
problem of orthostatic dizziness.  

The NA Form 13055 submitted in 1988 and 1989 contained no 
indication from the veteran that he was treated for vertigo 
in service.

VA treatment records included an August 1994 record that 
noted that the veteran complained of occasional dizziness.  
An October 1995 record noted that the veteran complained of 
dizziness but no vertigo.  The examiner only noted an 
impression of right otitis, possible inner ear disease.  
Records dated in August 2001 noted that the veteran's chief 
complaint was severe otalgia of the right ear for the past 
two weeks.  He experienced disequilibrium and spinning when 
he walked since this started.  It was noted that he had a 
history of otitis externa three times in the past.  The 
examiner noted a diagnosis of "otalgia/vertigo."  The 
examiner further noted no ear disease except possible mild 
otitis externa of the right ear and possible "TMJ" 
[temporomandibular joint disease].  A September 2001 record 
noted that the veteran complained of several problems that 
included lightheadedness when standing or turning quickly 
present for one month.  It was noted that there was no 
positional component and he denied vertigo.  An October 2001 
record noted a diagnosis of positional dizziness, history of 
right ear surgery, and recent otitis.  An October 2001 record 
noted that the veteran presented in the clinic with 
complaints of dizziness over the past two and one-half 
months.  He reported that he had had ear problems for several 
years, but this was the first time he had experienced 
dizziness.  The physical therapist noted an assessment of 
balance issues likely the result of vestibular dysfunction.  
Thereafter, VA treatment records dated through July 2003 
document the veteran's complaints of vertigo and include 
assessments of chronic vertigo.  

At the September 2003 RO hearing, the veteran testified that 
Dr. K. believed his vertigo was due to residuals of the colon 
cancer. 

A December 2003 report on an MRI of the brain noted an 
impression of small-vessel lacunar disease without gross 
evidence for acute infarct, mass, or gross brain stem 
pathology.  

A September 2004 VA treatment record showed that staff 
physician, Dr. S.P., noted that the veteran had chronic 
vertigo from ear problems and that he had a normal MRI.  

An October 2004 VA examination report noted that the examiner 
reviewed the claims report.  The veteran complained of 
vertigo.  Examination of the ears showed bone conduction 
greater than air conduction on the right, which was noted as 
an abnormal finding.  The examiner opined that the veteran's 
vertigo was less likely as not a complication of colon 
cancer.  

Analysis

The medical evidence of record shows that the veteran is 
currently suffers from chronic vertigo.  The Board finds the 
October 2004 VA examiner's unfavorable medical opinion 
persuasive when considered with the rest of the medical 
evidence of record that shows that the veteran's treating 
physicians suspected his vertigo may be associated with his 
ear problems.  The VA examiner's opinion is also based on a 
review of the claims folders and examination of the veteran.  
While the veteran testified at the September 2003 RO hearing 
that Dr. K. believed his vertigo was a residual of his colon 
cancer, no such statement from Dr. K. to that effect is of 
record.  As previously noted, the veteran's recitation of Dr. 
K.'s statement does not constitute a competent medical 
opinion, and the veteran as a layman does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Thus, the Board finds that there is competent unfavorable 
medical opinion evidence of record that is dispositive on the 
medical question of whether the veteran's vertigo is a 
residual of his colon cancer.  Accordingly, service 
connection for vertigo as secondary to service-connected 
carcinoma of the colon is not warranted.  

In addition, the Board notes that the separation examination 
reports dated in July 1946 and April 1954 show no complaints 
or findings referable to vertigo in service.  The veteran 
complained of vertigo in October 1954 but in connection with 
a post-service incident.  No chronic disorder manifested by 
vertigo is shown until several years after the veteran's 
discharge from service.  Accordingly, service connection for 
vertigo is also not warranted on a direct basis or a 
presumptive basis.    

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).


V.  New and Material Evidence- Bronchitis Due to Mustard Gas 
Exposure

The veteran filed a claim to reopen his previously disallowed 
claim for service connection of bronchitis due to mustard gas 
exposure in August 2002 or after August 29, 2001.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the claims file reveals that the veteran's 
original claim for service connection of mustard gas exposure 
was denied by the RO in a December 1991 rating decision on 
the basis that there was no proof of exposure to mustard gas 
and that the chronic effects of exposure to mustard gas 
should have first appeared shortly after exposure and existed 
continuously since that time where the veteran's carcinoma of 
the colon was not diagnosed until many years subsequent to 
his service.  In a June 1992 letter, the RO advised the 
veteran that a final decision on his claim for exposure to 
mustard gas would be delayed until new regulations were in 
place and effective.  In a February 1996 rating decision, the 
RO denied service connection for residuals of exposure to 
mustard gas, bronchitis on the basis that there was no proof 
that the veteran was exposed to mustard gas during service.  
The RO also denied service connection on a direct basis.  The 
veteran perfected an appeal on this issue to the Board.  In a 
June 2001 decision, the Board denied service connection on 
the basis that there was no competent evidence that confirmed 
the veteran's claim of exposure to mustard gas in service and 
no competent evidence that indicated that the veteran had 
chronic bronchitis that was etiologically related to service 
to include claimed exposure to mustard gas.  The Board also 
acknowledged that there was some question as to whether the 
veteran currently suffered from chronic bronchitis.  The June 
2001 Board decision is the last final denial.  38 U.S.C.A. §§ 
7104(b), 7266 (West 1991); 38 C.F.R. § 19.104 (1991).  In 
determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final disallowance of the claim.  

Evidence associated with the claims file prior to the Board's 
final denial of the claim in June 2001 follows.

The July 1946 separation examination report showed that no 
respiratory disorder was identified.  His lungs were noted as 
normal and the chest x-ray was negative.  It was noted that 
the veteran had a history of symptoms of Scarlet Fever in 
1945 at Fort Bliss.  The April 1954 separation examination 
report showed that no respiratory disorder was identified.  
His lungs and chest were clinically evaluated as normal.  His 
chest x-ray was negative.  

A June 1963 VA treatment record noted that x-rays of the 
veteran's chest were negative. 

Records from Mason and Hanger-Silas Mason Company dated from 
January 1969 to February 1969 included an x-ray report that 
noted an impression of a healthy chest with accentuated 
broncho-vascular markings (in both lungs).  

The NA Form 13055 submitted in 1988 and 1989 contained no 
indication from the veteran that he was treated for 
bronchitis during service.

The April 1989 VA examination report noted no relevant 
complaints.  The radiograph report noted an impression of a 
negative chest x-ray.  

In the veteran's original application filed in August 1991, 
he claimed that he was exposed to mustard gas in November 
1944 at Fort Bliss, Texas.  

In a December 1991 statement and several subsequent 
statements, the veteran maintained that towards the end of 
November 1944, during basic "CAC" training, he was taken to 
a tear gas area where he, along with 10 other men, was told 
to lift his gas mask and exit the door.  He recalled that 
when he took off his mask, he started to cough.  He also 
remembered that a man had to be carried out of the tear gas 
area and another man vomited in his mask.  He indicated that 
he and the other men were taken to another building where 
they were stripped, showered, and were issued new fatigues.  
He recalled that he asked the sergeant if that was mustard 
gas and he affirmed that it was mustard gas.  He noted that 
the following morning he went on sick call for a sore throat; 
a medic only "swabbed" his throat.  He went on to report 
that during this time he probably smoked about a pack of 
cigarettes a week, that it was not until sometime later that 
he started smoking more, that he never smoked more than one 
pack a day, and that currently, he smoked one pack about 
every three days.  

Records from Dr. U. and Dr. H.A. noted no relevant 
information.  

Records from Dr. F.S. included an April 1986 record in which 
Dr. F.S. reported that he saw the veteran once for 
bronchitis.  It was noted that the veteran reported that he 
had smoked a half a pack of cigarettes a day for some 40 
years.  

At the RO hearing conducted in March 1992, the veteran 
testified that he had bronchitis "back in the 40's when [he] 
went into the service."  He testified that his uncle from 
World War I told him that mustard gas smelled like "dead 
chicken, rotten egg" and that was what it smelled like.  He 
maintained that he still suffered from chronic bronchitis.  
He indicated that Dr. W. treated him from 1957 to 1970 and 
that he had written him three times concerning his medical 
records but he never heard any response from him.  He 
indicated that he was seen in the clinic while in the 
reserves after service.  

In a March 1992 statement, the veteran maintained that he was 
quarantined for three days with a high fever after the tear 
gas and mustard gas program training.  

An August 1993 report on "QCOPC Evaluation Consultation" 
noted that the veteran had a history of chronic bronchitis.  
It was noted that the veteran was 70 and that he stopped 
smoking one and one-half years ago.  The examiner noted an 
impression of chronic bronchitis.  

A Report of Contact dated in February 1995 indicated that the 
VA Central Office informed the RO that the veteran's name was 
not among the names included on the list [of over 2,400 Army 
and Navy volunteers who participated in the testing of 
mustard gas and Lewisite between August 1943 and October 1945 
according to the provisions of VA's Adjudication Procedure 
Manual, M21-1, Part III, § 5.18(d)].  Furthermore, the 
Central Office stated that Fort Bliss was a mustard gas 
training site in 1942, but not in 1944.  

In a response for records from Dr. W., an April 1995 letter 
from the University of Iowa Hospitals and Clinics noted that 
the veteran was not a patient.  

In February 1996, the U.S. Army Chemical and Biological 
Defense Command reported that it was unable to furnish any 
information related to the veteran.  It was noted that the 
Historical Division had no information that could confirm the 
veteran's statement alleging exposure to a mustard agent.  

The veteran submitted articles concerning VA's policy for 
mustard gas claims, and copies of VA's regulations on mustard 
gas claims.  

At the September 1996 Central Office hearing, the veteran 
provided testimony that was similar to prior statements and 
testimony discussed above.  Received at the hearing, in a 
statement, the veteran reported that he recently discovered 
his WD AGO Form 24 (Service Record) around August 29, 1996.  
The veteran maintained that the service record submitted was 
a "true extract copy taken from [his] original service 
record."  The service record noted that it covered the 
period from October 1944 to July 1946.  It was noted that the 
veteran underwent tear gas and mustard gas training on 
November 21st.  

In a December 1996 statement, the veteran reported that he 
had the "original copy" of the Service Record in his 
possession.  

VA treatment records dated in June 1963 and from August 1993 
to March 1999 included an August 1993 radiology report that 
noted an impression of no evidence of acute pathology of the 
chest.  A December 1993 record noted an impression of acute 
bronchitis.  A January 1999 record noted that the veteran had 
a cold for one month that was manifested by a productive 
cough with yellow sputum and sinus drainage.  The examiner 
noted an assessment of acute bronchitis.  A February 1999 
record noted an impression of resolving bronchitis.  The 
veteran was provided an Alupent inhaler.  A March 1999 record 
noted that the veteran had a history of bronchitis.  

In a December 1999 statement, the veteran reported that 
"[i]n 1973, a respected medical team from Mt. Sinai Hospital 
stated that all indications show[ed] chronic bronchitis."  
The veteran maintained that due to confidentiality in Mustard 
Gas testing, his illness was called "scarlet fever" as 
shown in his medical discharge report dated in July 1946.  

In December 2000, the veteran testified at the Board that he 
was exposed to mustard gas and noted that at that time he 
also had powder burns on his right hand.  He testified that 
his bronchitis set in very shortly after that.  He maintained 
that he was in the dispensary several times on sick call for 
his bronchitis and treatment for his powder burns.  He 
testified that he was in the hospital for about eight days 
with a high fever in November and December of 1944 at which 
time he was told that he had scarlet fever.  He maintained 
that during service he worked in the payroll department and 
because records routinely got lost, he made a copy of his 
service record.  He claimed that he was treated for chronic 
bronchitis during his first and second periods of active 
service and during his reserve service from 1956 to 1959.  He 
maintained that he was treated for powder burns at the same 
time.  He maintained that he was currently being treated for 
bronchitis.  

Evidence associated with the claims file after the Board's 
final denial in June 2001 follows.  

Another copy of the Service Record is contained in a folder 
with the notation that this copy was copied from the original 
and the original was returned to the veteran in September 
2003.  

VA treatment records dated from August 1993 to October 2005 
included duplicate records.  A May 1997 report on a CT scan 
noted an impression that included right lower lobe pleural 
thickening versus small pleural fluid collection and old 
granulomatous disease.  Beginning in November 2000, records 
reflected that the veteran had a history of chronic 
obstructive pulmonary disease (COPD) and that he was on 
inhalers.  A June 2001 record noted that the veteran 
complained of a productive cough for the past three weeks.  
The examiner noted an assessment of acute bronchitis.  

Records from Dr. R.B. dated from September 1997 to October 
1997 and in July 2002 included a duplicate of the September 
1997 private record.  Records dated in July 2002 noted that 
on review of systems, the veteran reported that he had some 
intermittent coughing related to chronic bronchitis.  No 
assessment was provided. 

In a statement dated in October 2002, the veteran reported on 
his smoking history.  

The April 2003 VA examination report was only significant for 
noting that the veteran's lungs were clear to auscultation, 
with good breath sounds throughout.  

In a statement (VA Form 9) dated in August 2003 with 
attachments, the veteran reiterated his prior assertions.  He 
maintained that he had had chronic bronchitis for over 50 
years.  

At the September 2003 RO hearing, the veteran provided 
testimony that was similar to prior statements and testimony.  
In addition, the veteran submitted a diary of military events 
for the period of 1944 to 1945.  He claimed the entries 
documented the times he was in the hospital after his 
exposure to mustard gas from Sunday the 11th to Friday the 
16th.  He explained that he was exposed to the mustard gas in 
November 1944, came down with a sore throat shortly 
thereafter, and then was hospitalized in February 1945 for 
what was later described as scarlet fever on his discharge 
examination report.  He then testified that he first sought 
treatment for his breathing problems while in the reserves in 
1956 from Dr. W., who he cannot find.  He maintained that he 
had continued to have problems with his breathing ever since 
then.  (A review of the diary entries shows that the veteran 
reported that he was hospitalized from Sunday the 11th to 
Friday the 16th in February 1945.  No reason for the 
hospitalization is stated; rather, it is only noted that the 
veteran's fever broke on Monday the 12th.)  

VA treatment records dated through October 2005 also included 
a March 2005 record that noted that a spirometry was normal 
except for findings suggestive of early airway obstruction.  
It was noted that the veteran reported that he worked in a 
foundry in high school and as a mill cleaner, that in the 
military he was exposed to mustard gas testing and the A bomb 
tests, and that he worked as a painter after that, which 
included exposure to spray paints and acrylics, but he 
maintained that he wore a mask.  An April 2005 record showed 
that pulmonary fellow, Dr. R.M. and staff physician in 
pulmonary medicine, Dr. J.C., reported that the veteran had a 
significant work history with multiple exposures.  They 
reported that his spirometry was pretty normal but that this 
might be "pseudo-normalization" with a long smoking history 
on top of restrictive disease.  A September 2005 record 
showed that an examiner noted that the veteran's cough could 
be from his chronic lung disease or a post-bronchitic cough.  

The Board finds that the Service Record and some VA treatment 
records are duplicates of evidence previously considered by 
agency decision makers.  The VA treatment records detailed 
above and Dr. R.B.'s records are cumulative and redundant of 
prior evidence that showed that the veteran suffered from 
bouts of bronchitis or an airway obstruction, notwithstanding 
the June 2001 Board's questioning of the chronicity of the 
bronchitis.  Statements from the veteran, testimony he 
presented in September 2003, and the diary entries are 
cumulative and redundant of prior evidence that showed that 
it was the veteran's basic contention that he was exposed to 
mustard gas during service for which he was hospitalized in 
service.  The record continues to be devoid of proof of the 
veteran's claimed exposure to mustard gas, which is an 
unestablished fact necessary to substantiate the claim.  As 
such, the newly submitted evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection of bronchitis due to mustard gas exposure.  
Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


VI.  TDIU

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2006).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2006); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

When the RO effectuates the Board's award of an initial 10 
percent rating for the veteran's service-connected abdominal 
scar, the veteran will have a combined evaluation of 10 
percent for his service-connected disabilities.  The veteran 
fails to meet the percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2006).  

The evidence of record does not otherwise show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2006).  

In the veteran's application (VA Form 21-8940) and an August 
2002 statement, he reported that he last worked in May 1988.  
At the September 2003 RO hearing, the veteran testified that 
after his resection in 1986, he could no longer do manual 
labor so he retired in 1988.  The last two years that he was 
able to work he worked as a business agent representative and 
a recording secretary for the union.  He maintained that he 
never went back to work after his surgery.  In a December 
2004 statement, the veteran reported that after his colon 
surgery, he worked for a year and one-half as a consultant.  
He maintained that he had been unemployable since that time.   

In an October 2002 letter, VA physician, Dr. D.V., reported 
that the veteran was no longer able to work secondary to his 
age and chronic vertigo.   

As previously discussed, there is no medical evidence that 
the manifestations of the veteran's service-connected 
disabilities result in marked functional impairment or 
adversely affect his industrial capabilities in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
Dr. D.V. has attributed the veteran's unemployability to 
nonservice-related factors.  Nor does the evidence show that 
the veteran's service-connected disabilities have 
necessitated frequent periods of hospitalization.  The Board 
acknowledges the veteran's contention that he cannot work due 
to his service-connected disabilities, but the veteran's 
contention is at odds with the objective medical evidence of 
record that shows that the veteran has no exceptional or 
unusual factor associated with his service-connected 
disabilities that render the regular schedular standards 
impracticable.  The Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the evidentiary record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board 
places less weight or probative value on the veteran's 
statements concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
Thus, the Board finds that the probative medical evidence 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of his service-connected disabilities.  As the 
weight of the evidence is against the veteran's claim, the 
benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006). 

      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for diverticulosis, to include as 
secondary to service-connected carcinoma of the colon is 
denied. 

A compensable (initial) rating for service-connected 
carcinoma of the colon is denied.

A higher initial rating of 10 percent for service-connected 
abdominal scar is granted, subject to the law and regulations 
controlling the award of monetary benefits.

Service connection for cramping of the legs, to include as 
secondary to service-connected carcinoma of the colon is 
denied.

Service connection for vertigo, to include as secondary to 
service-connected carcinoma of the colon is denied. 

New and material evidence having not been submitted, the 
claim of entitlement to service connection for bronchitis due 
to mustard gas exposure is not reopened.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


